DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 24 November 2021 has been entered.  Claims 1-16 are pending examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dabestani et al. (“Protein recovery from potato processing water: Pre-treatment and membrane fouling minimization”, Journal of Food Engineering, 195, (1995), pp. 85-96) as evidenced by Annex 9 (“A rework of Dabestani experiment 3”, March 10, 2021, pp. 1-2).
Regarding claims 1-10, Dabestani et al. disclose a dried potato protein product recovered from potato processing water (i.e. potato fruit juice) comprising 62% protein (i.e. true protein, Abstract, p. 92/Table 4).   Dabestani et al. disclose the potato protein is obtained by (a) pretreating potato processing water (i.e. potato fruit juice) wherein the potato processing water is centrifuged at 8000 g, 20ºC for 20 min to remove large particles, insoluble starch and 78% of fiber and microfiltered using a 0.22 um PVDF membrane to remove micron size particles and fibers and to obtain a permeate; (b) ultrafiltering the permeate to obtain a retentate; and (c) drying (i.e. freeze drying) the retentate to obtain potato protein product (p.87-89/2. Experimental, p. 91/Figure 8, p.92/Table 4).

As evidenced by Annex 9, the potato protein product of Dabestani et al., e.g. sample 3, comprises 73.6% crude protein, 70.2% true protein, 2.5% free amino acid, 4.2% ash, 74 ppm total glycoalkaloids and an amino acid score of 1.08.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dabestani et al. (“Protein recovery from potato processing water: Pre-treatment and membrane fouling minimization”, Journal of Food Engineering, 195, (1995), pp. 85-96) in view of Solanic (“GRAS Exemption Claim for Potato Protein Isolates”, August 2012, pp. 1-58).
Regarding claims 11-16, Dabestani et al. disclose all of the claim limitations as set forth above.  While Dabestani et al. disclose a dried potato protein product, the reference is silent with respect to fermented foods, beverages and food products generally comprising the potato protein product.  
Solanic teaches a spray-dried potato protein product (p. 8/Table II. C-1 Product Specifications).  Solanic teaches that it was known to use dried potato protein products in food applications including yogurt, wine, pâté, meringue, mayonnaise and cake (p. 21/Table IV.A-2).   
	Dabestani et al. and Solanic are combinable because they are concerned with the same field of endeavor, namely potato protein products.  Given Dabestani et al. disclose potato proteins are desirable proteins with high functionality and nutritional value and can be utilized in food applications (p. 85/1. Introduction), since Solanic teach it was known to use dried potato protein products in food applications, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have added the potato protein product of Dabestani et al. to food products including, wine, yogurt, pâté, cake and mayonnaise.
Response to Arguments
Applicants’ arguments filed 24 November 2021 have been fully considered but they are not persuasive. 
Applicants submit the “Dabestani publication was made less than one year before the effective filing date of the present application.”  Applicants submit AIA  35 U.S.C. 102(b)(1)(A) provides that a grace period disclosure under 35 U.S.C. 102 (a)(1) shall not be prior art to a claimed invention if the disclosure was made by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.”  Applicants assert that Dr. Joyceln Midgely obtained information related to the membrane technology directly or indirectly from the inventor through the Assignee and Applicant, J.R. Simplot Company and that Dr. Midgely shared this information with Shirin Dabestani, who was a graduate student at the time and the first author of the Dabestani publication.
	To invoke an exception under 102(b)(1), a declaration under 37 CFR 1.130 must be filed (see MPEP §2155.05).  The reason for requiring evidence in declaration form is to obtain the assurances that any statements or representations made are correct (MPEP §716.02(g)).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759